DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it comprises multiple paragraphs (separated by semicolons) and exceeds 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities: Examiner suggests correction of “the apparatus of any of claim 1” to read as “the apparatus of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 14-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing a first cross-section of a head CT scan to determine whether the scan was taken with contrast. 
With respect to claim 1, the limitation of analyzing the first cross section to determine whether the whole head CT was taken with contrast, and limitations of “determine/determining” which this analysis comprises, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “a processor configured to” language, limitations of “analyse/analysing” and “determine/determining” in the context of the claim encompasses the user manually determining whether the CT scan was taken with contrast based on visualizing and thinking about the features observed in the image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – configuring a processor to perform the analyzing and determining steps, and selecting a first cross-section from among a plurality of cross-sections in the head CT scan. The element of “selecting a first cross-section” amounts to no more than insignificant pre-solution activity, and the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining information about an image based on visual features observed in the image) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the analyzing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component, and the “selecting” step amounts to no more than insignificant pre-solution activity. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible. 
Independent claim 19, which recites a computer-implemented method having features directly corresponding to the elements of claim 1 is rejected based upon the same rationale as presented above with respect to claim 1. 
Dependent claim 2 recites additional elements which do not amount to significantly more than the abstract idea discussed above. The limitations of selecting a second cross-section from the plurality of cross-sections in response to determining that the first cross-section does not show contrast and the amount of sulci is not below a threshold amount, and analyzing the second cross-section to determine whether the whole head CT was taken with contrast, as recited, is a process that, under its broadest reasonable interpretation, covers insignificant extra-solution activity (“select”) and performance of the limitations in the mind (“analyse”/”determining”) but for the recitation of generic computer components. For example, but for the “the processor is further configured to” language, the limitations of “determine/determining” in the context of the claim encompasses the user manually determining whether the CT scan was taken with contrast based on visualizing and thinking about the features observed in the images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which amount to no more than insignificant extra-solution activity and further mental steps, and the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining information about an image based on visual features observed in the image) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component, and the “selecting” step amounts to no more than insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claim is therefore not patent eligible.
Dependent claims 14-15 recite additional elements of assigning priority levels to cross-sections in the CT scan based on a predetermined set of rules, and selecting the first cross-section with the highest priority levels, wherein the priority levels decrease from the top cross-sections of the CT scan to the bottom cross-sections. As recited, these additional elements do not amount to significantly more than the abstract idea discussed above, as they amount to no more than insignificant extra-solution activity and mental steps of ranking images for selection and then selecting an image for further analysis. Under its broadest reasonable interpretation, the limitation “assign a plurality of priority levels” covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor is configured to” language, “assign” in the context of the claim encompasses the user manually assigning a rank order to the images of the CT scan. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which amount to no more than insignificant extra-solution activity and further mental steps, and the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of arranging information in a particular order) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component, and the “selecting” step amounts to no more than insignificant pre-solution activity. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible. 

Positive Statement for Eligibility under 35 USC § 101
A 101 abstract idea rejection was considered for claims 3-13 and claims 16-18, but it was determined that the claims are patent eligible. Claims 3-13 and 16-18 are patent eligible as they recite elements which amount to significantly more than the abstract idea of mental processes. Claim 3 recites identifying a brain area in the first cross-section image and calculating an average brain pixel value of pixels in the identified brain area, which amounts to significantly more than the abstract idea of a mental process of analyzing an image to identify contrast based on observed image features. Claims 4-13 are patent eligible by virtue of their dependency from claim 3, as well as for their recitation of additional features which amount to significantly more than the abstract idea discussed above. Claim 16 recites a system incorporating the features of rejected claim 1, but recites additional features of outputting an indication that a CT scan contains a predetermined feature based on selectively controlling two separate image analysis units, each one specific to the determination of whether or not the CT scan was taken with contrast. This is considered a particular machine and a practical application of the abstract idea in the field of medical image analysis and computer-aided diagnosis.  


Allowable Subject Matter
Examiner has not rejected the claims over prior art. Claims 1 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are objected to, but would be allowable if rewritten to correct the minor informalities noted above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited each generally pertain to segmentation of CT scans taken with or without contrast to identify regions of brain bleeding.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668